Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 30, 2022

                                    No. 04-22-00542-CR

                                 Kerwin Bernard BRYANT,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR12429
                       Honorable Raymond Angelini, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 30, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court